Citation Nr: 1213620	
Decision Date: 04/13/12    Archive Date: 04/26/12	

DOCKET NO.  10-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for dermatitis of the feet.

3.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for a disability manifested by boils.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in St. Petersburg, Florida.  In that rating decision, service connection for PTSD was granted.  A rating of 30 percent was assigned, effective October 24, 2007, the date of receipt of the Veteran's claim.  Service connection for dermatophytosis of the feet, skin cancer, and a disability manifested by boils was denied.

In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing proceedings has been associated with the claims file.

For reasons set forth below, the case is REMANDED to the RO by way of the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the current claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A review of the record reveals that at the time of VA outpatient consultation of the Veteran in June 2009, notation was made that he was currently unemployed and was receiving Social Security disability benefits.  Unfortunately, there are no records from the Social Security Administration in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the Social Security Administration, and records from that agency might be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Baker v. West, 11 Vet. App. 163 (1998).  Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that VA has the duty to request information and pertinent records from other Federal agencies, when it has notice that such information exists.  Id.  The Board finds that an attempt should be made to obtain any records from the Social Security Administration as they could be relevant to the issues on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With regard to the service connection claims, the Veteran was accorded a skin examination by VA in September 2008.  At that time the claims file was reviewed by the examiner who provided an assessment of dermatophytosis of the skin of the feet, resolved.  The examiner stated there was "currently no active skin condition which could be related to the service."  However, the record reflects that the Veteran was seen on periodic occasions in the 1990's for skin problems.  Notation was made that on one occasion in August 1999 he saw a Dr. Murphy the previous year and had a skin cancer of the upper arm.  He also had a spot on the head and in the left leg with bleeding and itching.  At the December 2011 hearing with the undersigned, the Veteran testified that he was still seeing Dr. Murphy, who he stated was a dermatologist.  He reported the he went every 6 to 8 months for check ups.  When asked whether she or anyone else had provided a medical opinion relating any current skin cancer to his military service, he indicated "they stated that it could have been.  But it was--since it was so many years after the fact, Dr. Murphy couldn't just come out and say, yes, it was."  There is no communication of record from Dr. Murphy and there are no treatment records from Dr. Murphy for the past several years.

With regard to the claim regarding boils, the pertinent evidence includes a May 2008 communication from another private physician indicating that the Veteran had problems that included "chronic boils."  The Veteran was receiving treatment for the boils, but had had no recurrent problems "recently."  

Regarding the skin problems of the feet, the Veteran gave testimony at the hearing that another private physician told him he would have continuing problems with dryness and cracking of the feet.  The Veteran did state that once he told the physician he had been in Vietnam, the physician told him "...there's a good chance that this is going to be an ongoing thing."  However, that physician has passed away and the Veteran testified there is no way to get records regarding the visits.  

Based on the foregoing, the Board finds that in order to give the Veteran every consideration with respect to the current claims and to ensure due process, further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Social Security Administration a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, follow the procedures of 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The Veteran should be contacted and asked to provide more specific information with regard to health care professionals or others who might have knowledge of his having had difficulties with dermatitis involving the feet, his skin cancer, and boils since his separation from service.  With regard to the health care providers, he should be asked to provide specific names and addresses of any health care providers he visited with regard to these problems.  Of particular interest is any information from Dr. Murphy, the physician who the Veteran indicated he is still seeing for skin difficulties.  The Veteran should provide Dr. Murphy's current address and that physician should be asked to provide any information with regard to her treatment of the Veteran and any opinion he or she might have as to the etiology of any current disability involving the skin, skin cancers, and boils.  Records of all treatment rendered should be requested an appropriate release forms requested as needed.

3.  Thereafter, the Veteran should be accorded an examination by an examiner knowledgeable in dermatology for the purpose of determining the nature and etiology of any current skin disorder, primarily involving the feet.  Also, the examiner should remark as to whether the Veteran has skin cancer and, if so, comment as to the etiology.  All necessary tests should be performed.  The claims file should be made available to the examiner for proper review of the medical history.  The examination report is to reflect whether such review of the claims file was made.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the claimed disabilities were caused or aggravated by the Veteran's service in the late 1960's, to include time in Vietnam.  The complete rationale for any opinion expressed should be provided.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  If the examiner is not able to provide the requested opinion without resort to speculation, then this should be so stated and he or she must discuss why such an opinion is not possible.  

4.  The Veteran should also be accorded an examination by an examiner knowledgeable in psychiatry for the purpose of determining the current nature and extent of disability attributable to the Veteran's service-connected PTSD.  All necessary tests should be performed.  The claims file, including a copy of this REMAND, should be made available to the examiner for proper review of the medical history.  The examination report is to reflect whether such review of the claims file was made.  The examiner should address the question as to the impact of the Veteran's psychiatric symptoms on his ability to obtain and maintain gainful employment.  The complete rationale for any opinion expressed should be provided.  

5.  Thereafter, the record should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and be afforded the appropriate time period within which to respond.  

Then, the case should be returned to the Board for further appellate review, if otherwise in order.  By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran unless otherwise notified by VA, but he is apprised of the importance of appearing for any scheduled examination and of providing more information with regard to treatment he has received in the years following service for the claimed disabilities.  Failure to do so without good cause may result in a denial of his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



